J-S44023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVID CHRISTOPHER GARDNER                  :
                                               :
                       Appellant               :     No. 490 MDA 2020

        Appeal from the Judgment of Sentence Entered October 30, 2019
      In the Court of Common Pleas of Franklin County Criminal Division at
                        No(s): CP-28-CR-0001107-2017


BEFORE: BENDER, P.J.E., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY NICHOLS, J.:                             FILED DECEMBER 16, 2020

        Appellant David Christopher Gardner appeals pro se from the judgment

of sentence imposed following his jury trial convictions for driving under the

influence (DUI) and related offenses.              Because Appellant’s brief fails to

conform with the requirements of the Pennsylvania Rules of Appellate

Procedure, we dismiss.

        The relevant facts of this case are well known to the parties.            On

September 16, 2019, a jury convicted Appellant of one count of DUI—general

impairment, one count DUI—highest rate, and one count driving under

suspension—DUI related.1 The trial court sentenced Appellant to an aggregate

term of 36 to 120 months’ incarceration on October 30, 2019. Appellant filed




____________________________________________


1   75 Pa. C.S. § 3802(a)(1), 3802(c), and 1543(b)(1)(iii), respectively.
J-S44023-20



a timely post-sentence motion on November 12, 2019. On February 19, 2020,

the trial court denied Appellant’s motion.

       On March 13, 2020, Appellant timely filed a counseled notice of appeal.

That same day, the trial court ordered Appellant to file a Pa.R.A.P. 1925(b)

statement.     Appellant timely filed a counseled Rule 1925(b) statement on

March 25, 2020. However, on March 27, 2020, Appellant filed a pro se motion

raising counsel’s ineffectiveness and requesting to represent himself. On April

3, 2020, the trial court scheduled a hearing on Appellant’s motion. Appellant’s

counsel filed a motion to withdraw with this Court on April 7, 2020.

       On April 9, 2020, we remanded the matter to the trial court to conduct

a Grazier2 hearing to determine whether Appellant’s waiver of counsel was

knowing, intelligent, and voluntary. Order, 4/9/20. On May 4, 2020, the trial

court filed a response stating that it conducted a Grazier hearing on April 24,

2020, and had concluded that Appellant “voluntarily, knowingly, and

intelligently waived his right to counsel and . . . desire[d] his trial counsel be

removed from his case.” Resp. to Order, 5/24/20. Therefore, the trial court

granted counsel’s request to withdraw and Appellant proceeded pro se.

       The trial court issued a new Rule 1925(b) order on April 30, 2020. On

May 15, 2020, Appellant filed a pro se notice of appeal, which the trial court



____________________________________________


2   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1988).




                                           -2-
J-S44023-20



treated as a Rule 1925(b) statement.3 The trial court issued a Rule 1925(a)

opinion stating that it was “unable to discern the specific claims [Appellant]

intend[ed] to raise on appeal.” Trial Ct. Op., 5/28/20, at 5. However, the

trial court addressed Appellant’s general claims regarding due process

violations, lack of evidence, police misconduct, malicious prosecution, and

ineffective assistance of counsel, and ultimately concluded that each issue was

either waived, meritless, or a premature claim for post-conviction relief. Id.

at 7-14.

       Appellant filed an application for appointed counsel on June 11, 2020,

which this Court denied the following day. See Order, 6/12/20 (stating that

the trial court had conducted a Grazier hearing and that Appellant knowingly,

voluntarily, and intelligently waived his right to counsel).        Thereafter,

Appellant filed the instant pro se brief. In response, the Commonwealth filed

a brief requesting that we quash Appellant’s appeal. See Commonwealth’s

Brief at 10.

       Initially, we note that appellate briefs must conform to the briefing

requirements set forth in the Pennsylvania Rules of Appellate Procedure. See

Pa.R.A.P. 2101. Where an appellant’s brief contains substantial defects, we

may quash or dismiss the appeal. Commonwealth v. Adams, 882 A.2d 496,

497-98 (Pa. Super. 2005).            In particular, “[w]hen the omission of the
____________________________________________


3 Although Appellant titled the document “Notice of Appeal,” he indicated that
the filing was in response to the trial court’s April 30, 2020 order. Therein,
Appellant included a list of eleven general claims that he intended to raise on
appeal.

                                           -3-
J-S44023-20



statement of questions [involved] is combined with the lack of any organized

and developed arguments, it becomes clear that appellant’s brief is insufficient

to allow us to conduct meaningful judicial review.” Smathers v. Smathers,

670 A.2d 1159, 1160 (Pa. Super. 1996) (citation omitted).

      “This Court will not act as counsel and will not develop arguments on

behalf of an appellant.” Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa.

Super. 2007) (citation omitted).      “[I]t is an appellant’s duty to present

arguments that are sufficiently developed for our review. The brief must

support the claims with pertinent discussion, with references to the record and

with citations to legal authorities.” Id. (citations omitted); see also Pa.R.A.P.

2119(a)-(c). As such, “[w]hen issues are not properly raised and developed

in briefs, when the briefs are wholly inadequate to present specific issues for

review, a court will not consider the merits thereof.”     Commonwealth v.

Sanford, 445 A.2d 149, 150 (Pa. Super. 1982) (citations omitted).

      “Although this Court is willing to construe liberally materials filed by a

pro se litigant, a pro se appellant enjoys no special benefit.” Commonwealth

v. Tchirkow, 160 A.3d 798, 804 (Pa. Super. 2017).             “[A]ny layperson

choosing to represent [himself] in a legal proceeding must, to some

reasonable extent, assume the risk that [his] lack of expertise and legal

training will prove [his] undoing.”    Commonwealth v. Rivera, 685 A.2d

1011, 1013 (Pa. Super. 1996) (citation omitted and some formatting altered).

      Here, the defects in Appellant’s brief are substantial. Importantly, the

brief does not contain a statement of questions, a summary of the argument,

                                      -4-
J-S44023-20



or an argument section. See Pa.R.A.P. 2111, 2116, 2118-2119. Instead,

Appellant includes a two-page statement of the case that makes no reference

to the factual and procedural history of the case and is unintelligible. See

Appellant’s Brief at 2-4. Further, Appellant fails to clearly state any single

claim of error or cite any supporting principle of law. See id. Given these

omissions, we are unable to decipher the claims that Appellant intends to raise

on appeal. See Hardy, 918 A.2d at 771; see also Smathers, 670 A.2d at

1160. Although we acknowledge that Appellant did not have the assistance

of counsel, his choice to proceed pro se does not afford him any special

benefit.   See Tchirkow, 160 A.3d at 804.          Accordingly, because the

substantial defects in Appellant’s brief preclude us from meaningful appellate

review, we dismiss.    See Adams, 882 A.2d at 497-98; see generally

Sahutsky v. H.H. Knoebel Sons, 782 A.2d 996, 1001 n.3 (Pa. 2001)

(distinguishing quashal from dismissal).

      Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2020




                                     -5-